 1   JEREMY J. THOMPSON
     Nevada Bar No. 12503
 2   CLARK HILL PLLC
     3800 Howard Hughes Drive, Suite 500
 3   Las Vegas, Nevada 89169
     E-mail: jthompson@clarkhill.com
 4   Telephone: (702) 862-8300
     Facsimile: (702) 862-8400
 5   Attorney for Defendant
     Equifax Information Services LLC
 6

 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     ZEMETU B. LIWATEH,              )                  Case No. 2:19-cv-00906-JAD-CWH
10                                   )
                                     )
11                     Plaintiff,    )
                                     )
12   vs.                             )                  STIPULATION OF EXTENSION OF
                                     )                  TIME FOR DEFENDANT EQUIFAX
13                                   )                  INFORMATION SERVICES LLC TO
     ARVEST CENTRAL MORTGAGE         )
     COMPANY AND EQUIFAX INFORMATION )                  FILE ANSWER
14
     SERVICES LLC,                   )
                                     )                  FIRST REQUEST
15
                                     )
                       Defendants.
16

17          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
18   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has

19   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND

20   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
21   answer, move or otherwise respond to the Complaint in this action is extended from June 21,

22   2019 through and including July 12, 2019.        The parties are engaging in early settlement

23   negotiations, and they need additional time to determine if the case can be resolved short of
24   litigation. The request was made by Equifax, and Plaintiff approves. This stipulation is filed in

25   good faith and not intended to cause delay.

26   ...
27
28
 1   Respectfully submitted, this 21st day of June, 2019.

 2
                                           CLARK HILL PLLC
 3
                                           By: /s/ Jeremy J. Thompson
 4                                         Jeremy J. Thompson
                                           Nevada Bar No. 12503
 5                                         3800 Howard Hughes Pkwy, Suite 500
                                           Las Vegas, NV 89169
 6
                                           Tel: (702) 862-8300
 7                                         Fax: (702) 862-8400
                                           Email: jthompson@clarkhill.com
 8
                                           Attorney for Defendant Equifax Information Services
 9                                         LLC
        Jun 26, 2019
10
                                           No opposition
11
                                           /s/Matthew I. Knepper
12                                         David H. Krieger, Esq.
                                           Nevada Bar No. 9086
13                                         HAINES & KRIEGER, LLC
                                           8985 S. Eastern Ave., Suite 350
14
                                           Henderson, NV 89123
15                                         Phone: (702) 880-5554
                                           FAX: (702) 385-5518
16                                         Email: dkrieger@hainesandkrieger.com

17                                         Matthew I. Knepper, Esq.
                                           Nevada Bar No. 12796
18
                                           Miles N. Clark, Esq.
19                                         Nevada Bar No. 13848
                                           Shaina R. Plaksin, Esq.
20                                         Nevada Bar No. 13935
                                           KNEPPER & CLARK LLC
21                                         5510 So. Fort Apache Rd., Suite 30
                                           Las Vegas, NV 89148
22
                                           Phone: (702) 856-7430
23                                         Email: matthew.knepper@knepperclark.com
                                           Email: miles.clark@knepperclark.com
24                                         Email: shaina.plaksin@knepperclark.com
25                                         Attorneys for Plaintiff
26

27
28

                                             -2-
 1   IT IS SO ORDERED:
 2

 3   __________________________
     United States Magistrate Judge
 4
     DATED: __________________
 5

 6
 7

 8

 9
10

11

12
13

14

15
16

17

18
19

20

21
22

23

24
25

26

27
28

                                      -3-
 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and exact copy of the foregoing has been served this 21st day of
 3
     June, 2019, via CM/ECF, upon all counsel of record:
 4
     David H. Krieger, Esq.
 5   Haines & Krieger, LLC
 6   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
 7   dkrieger@hainesandkrieger.com

 8
     Matthew I. Knepper, Esq.
 9
     Miles N. Clark
10   Shaina R. Plaksin
     Knepper & Clark LLC
11   5510 So. Fort Apache Rd., Suite 30
     Las Vegas, NV 89148
12   matthew.knepper@knepperclark.com
     miles.clark@knepperclark.com
13
     shaina.plaksin@knepperclark.com
14

15
16                                                By: /s/ Jeremy J. Thompson
                                                  Jeremy J. Thompson
17                                                Nevada Bar No. 12503
18                                                3800 Howard Hughes Pkwy, Suite 500
                                                  Las Vegas, NV 89169
19                                                Tel: (702) 862-8300
                                                  Fax: (702) 862-8400
20                                                Email: jthompson@clarkhill.com
21
22

23

24
25

26

27
28

                                                    -4-
